COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-039-CV



IN RE RYAN OMAR WHEATON	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The State has filed a response to Relator’s petition for writ of mandamus.  It appears from the State’s response that the trial court—after this court requested a response from the State—granted Relator the relief he sought in his petition to expunge records, thus rendering moot Relator’s petition for writ of mandamus, in which he sought a writ compelling the trial court to set his petition for expunction for hearing.  We therefore deny Relator’s petition for writ of mandamus.

PER CURIAM





PANEL B:  GARDNER, DAUPHINOT, and MCCOY, JJ.



DELIVERED:  February 28, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.